DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2021 has been entered.

Status of Claims
3.	Claims 1-15 are pending in this application.  
	Claims 1, 7-10, 12, 14-15 are currently amended.


Response to Arguments
Applicant’s arguments, see Remarks, filed 09/17/2021, with respect to the 35 U.S.C 102(a)(1) rejection(s) of claim(s) 1-5, 7-9, 11, 12 and 15 under Yu (US PG. Pub. 2016/0191980 A1) and the 35 U.S.C 103 rejection(s) of claim(s) 6, 10, 13 and 14 under Yu (US PG. Pub. 2016/0191980 A1) in view of Treue (US PG. Pub. 2018/019164 A1) have been fully considered and are persuasive.  Therefore, the rejection has been (US PG. Pub. 2017/0140144 A1).

Specifically, applicant’s has amended the claims to include the terms Bluetooth advertiser device and Bluetooth scanner device accordingly to clarify system terminology, however, the prior art of Yu continues to read on the new terminology for the system devices as added into the claims, wherein, the mobile device 300 teaches Bluetooth advertising capabilities with use of its short-range communication module 314 that facilitates relatively short-range communications and networking technologies commonly using embedded Bluetooth.TM functions (See Yu, Fig. 3, Sect. [0103]  and  including a remote controller 500 which reads on the Bluetooth scanner device having with Bluetooth image scan characteristics that communicates with the mobile device (See Yu, Fig. 5, Remote Controller 500 with OSD generator 540, Sect. [0190]-[0191], [0200]-[0201]).

Additionally, the new prior art of Bock teaches the new amended limitation of independent claims 1 and 8, “wherein the transmitted advertising information including the acquired position information of the Bluetooth advertiser device is received by the Bluetooth scanner device and used for acquiring position information of the Bluetooth scanner device” (See Bock Sect. [0053]-[0054]) and similarly claim 9 as detailed in the updated rejections shown below.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-5, 7-9, 11, 12 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US PG. Pub. 2016/0191980 A1) in view of Bock (US PG. Pub. 2017/0140144 A1).

Referring to Claim 1, Yu teaches a Bluetooth advertiser device the (See Yu, Fig. 3, Sect. [0093], [0103], [0110] With reference to Fig. 3 the mobile terminal 300 includes a short-range communication module 314 and an output unit 350; the short-range communication module 314 facilitates relatively short-range communications and networking technologies commonly referred to as Bluetooth.TM and output unit 350 generates output relevant to the senses of sight, hearing, and touch including the display 351, an audio output module 352, an alarm unit 353, a haptic module 354, and a projector module 355.) that executes communication with a Bluetooth scanner (See Yu, Fig. 5, Remote Controller 500 with OSD generator 540, Sect. [0190]-[0191], [0200]-[0201], The remote controller 500 can transmit user input to the user input interface 450 using Bluetooth from signal output from the user input interface 350 and display the received signal or output the same as audio or vibration… the OSD generator 540 can generate OSD data automatically or according to user input for display on the screen of an output unit in the form of an image or text on the basis of a control signal of a user input interface, and/or generate a caption of a broadcast image or data for displaying EPG based broadcast information.), the Bluetooth advertiser device comprising: 
(See Yu, Fig. 3, Controller 380) causing the apparatus to act as (See Yu, Fig. 3, Sect. [0137], controller 380 operation):
a communication unit (See Yu, Fig. 3, The wireless communication unit 310 with embodied modules) configured to transmit advertising information based on Bluetooth Standard (See Yu, Fig. 3, Sect. [0100], [0103] The mobile communication module 312 transmits/receives wireless signals to/from one or more network entities (e.g., a base station, an external terminal, and/or a server) via a mobile network such as GSM (Global System for Mobile communications), CDMA (Code Division Multiple Access), or WCDMA (Wideband CDMA).  Such wireless signals can carry audio, video, and data according to text/multimedia messages…wherein, the transmitted network entities uses the short-range communication module 314 which facilitates relatively short-range communications using Bluetooth.TM.  and ZigBee.TM, etc.); and
an acquisition unit (See Yu, Fig. 3, Position Location Module 315) configured to acquire position information of the Bluetooth advertiser device (See Yu, Fig. 3, Sect. [0104] lines 1-2, The position-location module 315 identifies/obtains the location of the mobile terminal 100, this module can be implemented with a global positioning system (GPS) module.  The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the 
calculated information.  Location information and time information are calculated using three satellites, and errors of the calculated location position and one or more time information are then amended (or corrected) using another satellite.  In addition, the GPS module 315 is able to calculate speed information by continuously calculating a real-time current location.), and 
	a setting unit (See Yu, Fig. 3, Sensing Unit 340) configured to include, into the advertisement information, the acquired position information of the Bluetooth advertiser device (See Yu, Sect. [0109], The sensing unit 340 provides sensing signals for controlling operations of the mobile terminal 300 using status measurements of various aspects of the mobile terminal.  For instance, the sensing unit 340 can detect an open/closed status of the mobile terminal 100, the relative positioning of components (e.g., a display and keypad) of the mobile terminal 300, a change of position (or location) of the mobile terminal 300 or a component of the mobile terminal 300, a presence or absence of user contact with the mobile terminal 300, and an orientation or acceleration/deceleration of the mobile terminal 300… the sensing unit 340 can include a proximity sensor 341.),
	wherein the communication unit transmits the advertising information (See Yu, Fig. 3, Sect. [0100], [0103] The mobile communication module 312 transmits/receives wireless signals to/from one or more network entities (e.g., a base station, an external terminal, and/or a server) via a mobile network such as GSM (Global System for Mobile communications), CDMA (Code Division Multiple Access), or WCDMA (Wideband CDMA).  Such wireless signals can carry audio, video, and data according to text/multimedia messages…wherein, the transmitted network entities uses the short-range communication module 314 which facilitates relatively short-range communications using Bluetooth.TM.  and ZigBee.TM, etc.) including the acquired position information of the Bluetooth advertiser device (See Yu, Sect. [0056] lines 1-5 and Sect. [0104] lines 5-10, The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the calculated information…the wired or wireless network can refer to various pairing method, standard telecommunication network protocol methods supported for transmitting and receiving data between the digital devices or between digital device and external server).

	Yu fails to explicitly teach
	wherein the transmitted advertising information including the acquired position information of the Bluetooth advertiser device is received by the Bluetooth scanner device and used for acquiring position information of the Bluetooth scanner device.

	However, Bock teaches
	wherein the transmitted advertising information including the acquired position information of the Bluetooth advertiser device is received by the Bluetooth scanner device and used for acquiring position information of the Bluetooth scanner device (See Bock, Sect. [0053]-[0054], [ADVERTISING] the mobile device includes a display that includes one or more portions that display one or more advertisements while the system is processing the authentication request.  The authentication process takes a predetermined period of time to complete.  While the authentication process is being implemented, the system displays one or more advertisements to the user.  The advertisement may be based on the user's location, such as, for example, the user's geoposition information, distance form one or more cell phone towers, distance from one or more WiFi hotspots, distance from one or more Bluetooth receivers or transmitters or some other location based determination.  Alternatively, the advertisement is based on the user's demographic information, purchase history, authentication subject matter, time of day, day of week, day of month, month of year, time of year, user's habits, and/or user's historical information…For example, in one or more embodiments, upon initiation of an authentication request, the system uploads relevant information regarding the user's location from a server and/or first database.  Alternatively, the system uploads relevant information regarding the user's authentication request from the server or a second database.  The information regarding the user's location and/or the user's authentication request is obtained via monitoring of the user's interactions with the mobile device and/or the mobile device's interactions with the various networks to which it is connected.  The system then pulls advertisement data from one or more ad servers and presents the advertisement data to the user via the display and/or the speaker of the mobile device.).

(See Bock, Abstract).  Therefore, it would have been obvious to combine Yu and Bock to obtain the invention as specified in claim 1.


Referring to Claim 2, the combination of Yu in view Bock teaches the Bluetooth advertiser device according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), wherein the acquisition unit acquires the position information by a global positioning system (GPS) (See Yu, Fig. 3, GPS, Sect. [0104], The position-location module 315 identifies or otherwise obtains the location of the mobile terminal 100 using its implemented global positioning system (GPS) module.).

Referring to Claim 3, the combination of Yu in view Bock teaches the Bluetooth advertiser device according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), wherein the acquisition unit acquires the position information based on information regarding an installation position of the apparatus that is registered in the apparatus (See Yu, Fig. 3, Sect. [0104], [0233], The position-location module 315 acquires position location information of the mobile terminal 100, using an implemented global positioning system (GPS) module application, the GPS module 315 is able to calculate speed information by continuously calculating a real-time current location…An application can use a service via a Luna-service bus.  A service can be newly registered via a bus and the application can detect and use a desired service (i.e. GPS)).

Referring to Claim 4, the combination of Yu in view Bock teaches the Bluetooth advertiser device according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), wherein, in a case where the communication unit (See Yu, Fig. 3, The wireless communication unit 310 with embodied modules) receives request information requesting the position information (See Yu, Fig. 3, Broadcast Receiving Module 311, Sect. [0095], The broadcast receiving module 311 receives a broadcast signal and/or broadcast associated information from an external broadcast managing server via a broadcast channel.  The broadcast channel can include a satellite channel and a terrestrial channel.  At least two broadcast receiving modules 311 can be provided in the mobile terminal 300 to facilitate simultaneous reception of at least two broadcast channels or broadcast channel switching), the communication unit transmits advertising information including the position information (See Yu, Fig. 3, Sect. [0104] lines 1-10, The position-location module 315 acquires the location of the mobile terminal 100 using an implemented global positioning system (GPS) module.  The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the calculated information), and in a case where the communication unit does not receive the request information, the communication unit transmits advertising information not including the position information (See Yu, Sect. [0096] lines 1-8, The broadcast managing server is generally a server which generates and transmits a broadcast signal and/or broadcast associated information or a server which is provided with a previously generated broadcast signal and/or broadcast associated information and then transmits the provided signal or information to a terminal.).

Referring to Claim 5, the combination of Yu in view Bock teaches the Bluetooth advertiser device according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), 	
wherein the acquisition unit further acquires elevation information of the apparatus (See Yu, Sect. [0104] lines 5-10, The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the calculated information.), and 
wherein the communication unit transmits advertising information including the acquired position information and elevation information (See Yu, Sect. [0056] lines 1-5 and Sect. [0104] lines 5-13, The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the calculated information.  Location information and time information are calculated using three satellites, and errors of the calculated location position and one or more time information are then amended (or corrected) using another satellite.…the wired or wireless network can refer to various pairing method, standard telecommunication network protocol methods supported for transmitting and receiving data between the digital devices or between digital device and external server).

Referring to Claim 7, the combination of Yu in view Bock teaches the Bluetooth advertiser device according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), wherein the communication unit executes communication that is based on the Bluetooth standard (See Yu, Fig. 3, Sect. [0100], [0103] The mobile communication module 312 transmits/receives wireless signals to/from one or more network entities (e.g., a base station, an external terminal, and/or a server) via a mobile network such as GSM (Global System for Mobile communications), CDMA (Code Division Multiple Access), or WCDMA (Wideband CDMA).  Such wireless signals can carry audio, video, and data according to text/multimedia messages…wherein, the transmitted network entities uses the short-range communication module 314 which facilitates relatively short-range communications using Bluetooth.TM.  and ZigBee.TM, etc.); and
the setting unit (See Yu, Fig. 3, Sensing Unit 340) includes the acquired position information of the Bluetooth advertiser device into a payload of the advertising information (See Yu, Sect. [0109], The sensing unit 340 provides sensing signals for controlling operations of the mobile terminal 300 using status measurements of various aspects of the mobile terminal.  For instance, the sensing unit 340 can detect an open/closed status of the mobile terminal 100, the relative positioning of components (e.g., a display and keypad) of the mobile terminal 300, a change of position (or location) of the mobile terminal 300 or a component of the mobile terminal 300, a presence or absence of user contact with the mobile terminal 300, and an orientation or acceleration/deceleration of the mobile terminal 300.  As an 
example, a mobile terminal 300 configured as a slide-type mobile terminal is 
considered.  In this configuration, the sensing unit 340 can sense whether a 
sliding portion of the mobile terminal is open or closed.  According to other examples, the sensing unit 340 senses the presence or absence of power provided by the power supply unit 390, and the presence or absence of a coupling or other connection between the interface unit 370 and an external device.  According to one embodiment, the sensing unit 340 can include a proximity sensor 341.).

Referring to Claim 8, the structural elements of apparatus claim 1 perform all of the steps of method claim 8.  Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 1.

Referring to Claim 9, Yu teaches an Bluetooth scanner device (See Yu, Fig. 5, Remote Controller 500 with OSD generator 540, Sect. [0190]-[0191], [0200]-[0201], The remote controller 500 can transmit user input to the user input interface 450 using Bluetooth from signal output from the user input interface 350 and display the received signal or output the same as audio or vibration… the OSD generator 540 can generate OSD data automatically or according to user input for display on the screen of an output unit in the form of an image or text on the basis of a control signal of a user input interface, and/or generate a caption of a broadcast image or data for displaying EPG based broadcast information.) that executes communication with a Bluetooth advertiser device (See Yu, Fig. 3, Sect. [0093], [0103], [0110] With reference to Fig. 3 the mobile terminal 300 includes a short-range communication module 314 and an output unit 350; the short-range communication module 314 facilitates relatively short-range communications and networking technologies commonly referred to as Bluetooth.TM and output unit 350 generates output relevant to the senses of sight, hearing, and touch including the display 351, an audio output module 352, an alarm unit 353, a haptic module 354, and a projector module 355.), the Bluetooth scanner device (See Yu, Fig. 5, Remote Controller 500 with OSD generator 540) comprising: 
(See Yu, Fig. 3, Controller 380) causing the Bluetooth scanner device (See Yu, Fig. 5, Remote Controller 500 with OSD generator 540 to act as (See Yu, Fig. 3, Sect. [0137], controller 380 operation):
a communication unit (See Yu, Fig. 3, The wireless communication unit 310 with embodied modules) configured to receive advertising information based on Bluetooth standard transmitted from the Bluetooth advertiser device (See Yu, Fig. 3, Sect. [0100], [0103] The mobile communication module 312 transmits/receives wireless signals to/from one or more network entities (e.g., a base station, an external terminal, and/or a server) via a mobile network such as GSM (Global System for Mobile communications), CDMA (Code Division Multiple Access), or WCDMA (Wideband CDMA).  Such wireless signals can carry audio, video, and data according to text/multimedia messages…wherein, the transmitted network entities uses the short-range communication module 314 which facilitates relatively short-range communications using Bluetooth.TM.  and ZigBee.TM, etc.);
an obtaining unit (See Yu, Fig. 3, Interface Unit 370) configured to obtain position information of the Bluetooth advertiser device included in the received advertising information (See Yu, Interface Unit 370, Sect. [0130] and  [0109] lines 14-20, The interface unit 370 can be implemented to couple the mobile terminal 100 with external devices.  The interface unit 370 receives data from the external devices or is supplied with power and then transfers the data or power to the respective elements of the mobile terminal 300 or enables data within the mobile terminal 300 to be transferred to the external devices…According to other examples, the sensing unit 340 senses the presence or absence of power provided by the power supply unit 390, and the presence or absence of a coupling or other connection between the interface unit 370 and an external device.),
a first acquisition unit (See Yu, Fig. 3, Position Location Module 315) configured to acquire information regarding an angle between the Bluetooth advertiser device and the Bluetooth scanner device, based on the received advertising information (See Yu, Sect. [0056] lines 1-5 and Sect. [0104] lines 1-10, The position-location module 315 acquires location positioning information of the mobile terminal 100 based on an implemented global positioning system (GPS) module. The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the calculated information…the wired or wireless network can refer to various pairing method, standard telecommunication network protocol methods supported for transmitting and receiving data between the digital devices or between digital device and external server).;
a second acquisition unit (See Yu, Fig. 3, Sensing Unit 340) configured to acquire position information of the Bluetooth scanner device (See Yu, Fig. 5, Sect. [0190]-[0191], The remote controller 500 can transmit user input to the user input interface 450.  To achieve this, the remote controller 500 can use Bluetooth, RF communication, IR communication, UWB, ZigBee, etc., the remote controller 500 can receive audio, video or data signal output from the user input interface 350 and display the received signal or output the same as audio or vibration.). 

Yu fails to explicitly teaches 
wherein the second acquisition unit acquires the position information of the Bluetooth scanner device based on the obtained position information of the Bluetooth advertiser device and the acquired information regarding the angle between the Bluetooth advertiser device and the Bluetooth scanner device.

However, Bock teaches
wherein the second acquisition unit acquires the position information of the Bluetooth scanner device based on the obtained position information of the Bluetooth advertiser device and the acquired information regarding the angle between the Bluetooth advertiser device and the Bluetooth scanner device (See Bock, Sect. [0053]-[0054], [ADVERTISING] the mobile device includes a display that includes one or more portions that display one or more advertisements while the system is processing the authentication request.  The authentication process takes a predetermined period of time to complete.  While the authentication process is being implemented, the system displays one or more advertisements to the user.  The advertisement may be based on the user's location, such as, for example, the user's geoposition information, distance form one or more cell phone towers, distance from one or more WiFi hotspots, distance from one or more Bluetooth receivers or transmitters or some other location based determination.  Alternatively, the advertisement is based on the user's demographic information, purchase history, authentication subject matter, time of day, day of week, day of month, month of year, time of year, user's habits, and/or user's historical information…For example, in one or more embodiments, upon initiation of an authentication request, the system uploads relevant information regarding the user's location from a server and/or first database.  Alternatively, the system uploads relevant information regarding the user's authentication request from the server or a second database.  The information regarding the user's location and/or the user's authentication request is obtained via monitoring of the user's interactions with the mobile device and/or the mobile device's interactions with the various networks to which it is connected.  The system then pulls advertisement data from one or more ad servers and presents the advertisement data to the user via the display and/or the speaker of the mobile device.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the second acquisition unit acquires the position information of the Bluetooth scanner device based on the obtained position information of the Bluetooth advertiser device and the acquired information regarding the angle between the Bluetooth advertiser device and the Bluetooth scanner device.  The motivation for doing so would have been to provide a mobile device including an image capturing device having an imaging element (CCD), and an illumination element, capturing an image of a hologram and sending the image of the hologram to a server for authenticating the image and authorizing a transaction (See Bock, Abstract).  Therefore, it would have been obvious to combine Yu and Bock to obtain the invention as specified in claim 9.

Referring to Claim 11, the combination of Yu in view Bock teaches the Bluetooth advertiser device according to claim 9 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), wherein the communication unit transmits request information requesting position information of the Bluetooth advertiser device (See Yu, Fig. 3, Broadcast Reception Module 311, Sect. [0095], The broadcast receiving module 311 receives a broadcast signal and/or broadcast associated information from an external broadcast managing server via a broadcast channel.  The broadcast channel can include a satellite channel and a terrestrial channel.  At least two broadcast receiving modules 311 can be provided in the mobile terminal 300 to facilitate simultaneous reception of at least two broadcast channels or broadcast channel switching.).

Referring to Claim 12, the combination of Yu in view Bock teaches the Bluetooth advertiser device according to claim 9 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), the at least one processor (See Yu, Fig. 3, Controller 380, See Yu, Fig. 3, Sect. [0137]), further causing the Bluetooth advertiser device to act as a display control unit (See Yu, Fig. 3, Output Unit 350) configured to display, on a display unit (See Yu, Sect. [0110], output unit 350 includes a display 351 for display), a guidance screen indicating a position of the Bluetooth advertiser device (See Yu, Fig. 3, Display 351, Sect. [0111], The display 351 is typically implemented to visually display (output) information associated with the mobile terminal 300.  For instance, if the mobile terminal is operating in a phone call mode, the display will generally provide a user interface (UI) or graphical user interface (GUI) which includes information associated with placing, conducting, and terminating a phone call.  As another example, if the mobile terminal 300 is in a video call mode or a photographing mode, the display 351 can additionally or alternatively display images which are associated with these modes, the UI or the GUI.), using the position information of the Bluetooth scanner device that has been acquired by the second acquisition unit (See Yu, Fig. 5, Sect. [0190]-[0191], The remote controller 500 can transmit user input to the user input interface 450.  To achieve this, the remote controller 500 can use Bluetooth, RF communication, IR communication, UWB, ZigBee, etc. In addition, the remote controller 500 can receive audio, video or data signal output from the user input interface 350 and display the received signal or output the same as audio or vibration.).

	Referring to Claim 15, the structural elements of apparatus claim 9 perform all of the steps of method claim 15.  Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 9.	

16.	Claims 6, 10 and 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US PG. Pub. 2016/0191980 A1) in view of Bock (US PG. Pub. 2017/0140144 A1); and further in view of Treue (US PG. Pub. 2018/019164 A1).

Referring to Claim 6, the combination of Yu in view of Bock teaches the apparatus according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300).

The combination of Yu and Bock fails to explicitly teach wherein the communication unit includes a plurality of antennas that transmits advertising information.

However, Treue teaches wherein the communication unit includes a plurality of antennas that transmits advertising information (See Treue, Fig. 10, Antenna 8a-8c, Sect. [0124], FIG. 10 shows the antenna 8 within the wireless communication device 1, wherein the antenna 8 is an inverted-F-antenna 8 and comprises a first antenna element 8a, a second antenna element 8b, and a third antenna element 8c, where a first end of the second antenna element 8b is arranged at one end of 
the first antenna element 8a and is connected thereto, and where a second end of the second antenna element 8c is connected to a ground plane 8d, and a third 
antenna element 8c which is spaced at a specific distance apart from the second 
antenna element 8b and connected to the first antenna element 8a.  The third antenna element 8c may be connected to a feeding unit 8e, where the feeding unit 8e is configured to provide a current to the antenna 8 via the third antenna element 8c.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the communication unit 

Referring to Claim 10, the combination of Yu in view of Bock teaches the apparatus according to claim 9 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300).

The combination of Yu and Bock fails to explicitly teach wherein the second acquisition unit acquires the position information of the apparatus further using information regarding radio field intensity of the received advertising information.

However, Treue teaches wherein the second acquisition unit acquires the position information of the apparatus further using information regarding radio field intensity of the received advertising information (See Treue, Sect. [0009], The wireless communication device may receive packet information via wireless communication unit and the radio-frequency antenna (i.e. radio field intensity).  The packet may be transmitted to the wireless communication unit by using the second communication protocol, e.g. Bluetooth Low Energy or Bluetooth.  The wireless communication unit may then transmit the packet to the second processing unit which is configured to communicate with the external device by using the second communication protocol.  The second processing unit may then process the packet and during the processing or when received the packet the event signal may then be transmitted to the first processing unit.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the second acquisition unit acquires the position information of the apparatus further using information regarding radio field intensity of the received advertising information. The motivation for doing so would have been to provide a compact wireless communication device configured to communicate multiple protocols with a single radio-frequency antenna while being able to stream stereo audio packets wirelessly between the wireless communication device and multiple external devices, such as a mobile telephone (or a smart phone), a tablet, or an intermediate streaming device.  Therefore, it would have been obvious to combine Yu with Bock and Treue to obtain the invention as specified in claim 10.

Referring to Claim 13, arguments analogous to claim 6 are applicable herein.   Thus, the apparatus of claim 13 is rejected for the same reasons discussed in the rejection of claim 6.

Referring to Claim 14, arguments analogous to claim 7 are applicable herein.   Thus, the apparatus of claim 14 is rejected for the same reasons discussed in the rejection of claim 7.



Cited Art
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 10, 171,704 B1) discloses Methods and systems for thickening an interior region of a fill object are described. The method includes receiving a print job including an input image, and converting into a digital bitmap image comprised of an array of pixels, each pixel being assigned with a pixel value and an object tag information. Based on this, each pixel is defined as one of a boundary pixel of the input image, an edge pixel of the fill object in the input image, and an interior pixel of the fill object. Thereafter, the fattening of the edge pixels of the fill object, is followed by the fattening of the interior pixels of the fill object, for applying thickening to the interior region. After this, an output image is generated.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677